t c memo united_states tax_court kamal a hiramanek petitioner and adil hiramanek intervenor v commissioner of internal revenue respondent docket no filed date steven l walker for petitioner adil hiramanek pro_se audra m dineen for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner and intervenor’s federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure for taxable_year year at issue in response to the notice_of_deficiency petitioner timely filed with this court a petition for determination of relief from joint_and_several_liability on a joint_return the issues for decision after concession sec_1 are whether petitioner signed the joint federal_income_tax return under duress and therefore is not jointly and severally liable for the deficiency under sec_6013 whether petitioner is entitled to relief under sec_66 and therefore is not subject_to the general_rule that community_property is taxable one-half to each spouse and whether petitioner is an innocent spouse entitled to relief under sec_6015 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference at the time petitioner filed her petition she resided in california at the time intervenor filed his notice of intervention he resided in california petitioner and intervenor were married on date they legally_separated in date and on date the 1on date respondent revised the adjustments in the notice_of_deficiency and mailed petitioner and intervenor a revised examination_report including form_4549 income_tax examination changes and form 866-a explanation of items respondent determined a deficiency in petitioner and intervenor’s federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure for taxable_year 2unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar superior court of california santa clara county officially dissolved their marriage effective date intervenor obtained a master’s in business administration from the university of washington and is a certified_public_accountant during intervenor worked as a director of finance for fairchild semiconductor international inc and spansion inc petitioner obtained a bachelor of commerce degree and during her marriage to intervenor worked as a preschool teacher for challenger school petitioner and intervenor had three children during their marriage throughout their marriage intervenor physically and verbally abused petitioner during the abuse included threats against petitioner’s life physical assaults and verbal abuse petitioner documented several instances of abuse in a handwritten diary from date to date in intervenor prepared a joint federal_income_tax return joint_return for himself and petitioner on the evening of date intervenor presented petitioner with a copy of the joint_return for her signature petitioner refused to sign the return without first reviewing it intervenor initially refused but upon petitioner’s instance allowed her a quick glance at the return petitioner noticed that intervenor had claimed a casualty_loss deduction of dollar_figure for a break-in to their rental car while they were vacationing in hawaii intervenor had overstated the amount of the casualty_loss deduction and as a result petitioner refused to sign the return petitioner’s refusal to sign the return angered intervenor he grabbed petitioner’s left arm and twisted it several times resulting in bruising he then struck petitioner on the back of the head with an open hand and pulled her hair with both hands finally intervenor pushed petitioner on the jaw petitioner still refused to sign the return later that night intervenor cornered petitioner in the bathroom and shoved her against the wall he ordered her to the kitchen table and threatened her with physical harm and threatened that she would never see her children again if she did not sign the return petitioner fearing for her safety placed a scribble in the signature line of the return the next day date intervenor presented petitioner with a new version of the return in which he had removed the dollar_figure casualty_loss fearing for her safety petitioner signed the return without review on or around date intervenor flew to hong kong on a business trip that day petitioner’s friend drove her to the san jose police station where she filed a report about the april abuse on date petitioner filed a petition for dissolution of marriage in the superior court of california santa clara county and also applied for a temporary restraining order against intervenor the superior court ordered intervenor to complete a 52-week domestic violence program and ordered that intervenor have supervised visitation of his children on date the superior court issued petitioner a restraining order against intervenor shortly thereafter petitioner and intervenor reconciled in or around date respondent began examining petitioner and intervenor’s joint_return intervenor did not allow petitioner to participate in the examination of their joint_return in date intervenor approached petitioner and asked that she sign several documents that would have removed the irs agent assigned to their case and given intervenor sole authority to communicate with respondent petitioner refused to sign the documents upon hearing her refusal intervenor began yelling a neighbor called the san jose police department and intervenor was arrested on date petitioner obtained an emergency protective_order against intervenor on date petitioner filed a petition for a dissolution of marriage for a second time with the superior court of california santa clara county on date the superior court entered a judgement of dissolution dissolving petitioner and intervenor’s marriage effective date on date during examination of petitioner and intervenor’s joint_return petitioner submitted a form_8857 request for innocent spouse relief to respondent on date respondent mailed petitioner a letter containing form_4549 and form 866-a as part of the form_4549 respondent acknowledged petitioner’s request for innocent spouse relief however because of petitioner and intervenor’s conflicting accounts as to domestic violence and the running of the statute_of_limitations respondent deferred ruling on petitioner’s request for innocent spouse relief until after determining the deficiency on date respondent mailed petitioner and intervenor a statutory_notice_of_deficiency for taxable_year on date respondent revised the adjustments in the notice_of_deficiency and mailed petitioner and intervenor a revised examination_report including form_4549 and form 866-a on date petitioner timely filed a petition with this court asking the court to determine that she is entitled to relief under the provisions of sec_6015 and she is not liable for the deficiency due for on date intervenor filed a form_13 notice of intervention and 3at the time petitioner filed her petition with this court she had sole custody of her three minor children in she worked as a preschool teacher earning an annual income of dollar_figure her monthly living_expenses equaled dollar_figure intervenor is not paying child_support thus petitioner receives no financial help in raising their children was added as a party to this case the trial took place on date in san francisco california thereafter on date petitioner filed a motion for leave to file an amended petition to conform to the evidence pursuant to rule b petitioner lodged a proposed amended petition with the motion for leave in the proposed amended petition petitioner asked this court to determine that she is an innocent spouse entitled to relief under sec_6015 the tax_return does not constitute a joint_return under sec_6013 because petitioner’s signature was executed under duress and she is entitled to relief under sec_66 and therefore is not subject_to the general_rule that community_property is taxable one-half to each spouse by order dated date the court granted petitioner’s motion for leave to file an amended petition opinion petitioner does not dispute the deficiencies and penalties respondent determined for the year at issue instead she claims that she signed the joint_return under duress and that the return is not a joint_return under sec_6013 respondent agrees respondent and petitioner stipulated that petitioner 4in or around date petitioner submitted an individual federal_income_tax return to respondent with a filing_status of married_filing_separately for taxable_year petitioner reported only her income as a preschool teacher and excluded intervenor’s income pursuant to relief under sec_66 signed the return under duress and is therefore not liable for the deficiency and penalty at issue intervenor disputes petitioner’s claim of duress as a threshold matter we note that all concessions including stipulated settlement agreements are subject_to the court’s discretionary review and may be rejected in the interests of justice 67_tc_599 i duress sec_6013 permits a husband and wife to file jointly a single tax_return where spouses elect to file a joint_return for a taxable_year they are required to compute their tax for the taxable_year on the aggregate income of both spouses and the liability for that tax is joint_and_several see sec_6013 however where one spouse signs a return for a taxable_year under duress it is not a joint_return for that year for purposes of sec_6013 and the spouse who signed the joint_return under duress will not be held jointly and severally liable for any deficiency in tax that the commissioner determines see 81_tc_634 sec_1_6013-4 income_tax regs in order to prove that a taxpayer signed a joint_return under duress the taxpayer must show that the taxpayer was unable to resist the demands of the taxpayer’s spouse to sign the joint_return and that the taxpayer would not have signed the joint_return absent the constraint that the taxpayer’s spouse applied to the taxpayer’s will stanley v commissioner supra pincite the determination of whether the taxpayer signed a joint_return under duress is dependent on the facts and is measured by a wholly subjective standard id we must therefore look closely at the circumstances in which petitioner signed the return intervenor claims that he did not force petitioner to sign the return he claims that he and petitioner together prepared the joint_return and both voluntarily signed the return we do not find intervenor’s testimony credible though we can never truly know what happened on the night of date we are more inclined to believe petitioner’s version of the events of that night petitioner submitted and we received evidence showing bruising on her left arm petitioner also filed a police report of the incident and obtained a restraining order against intervenor finally petitioner documented a pattern of abuse by intervenor leading up to the night of april under the first part of the test for duress petitioner must show that she was unable to resist the demands of intervenor to sign the joint_return petitioner demonstrated a pattern of abuse by intervenor leading up to the signing of the return this abuse culminated in a night of violence on date in response to her refusal to sign the return duress may exist not only when a gun is held to one’s head while a signature is being subscribed to a document a long-continued course of mental intimidation can be equally effective and perhaps more so as a form of duress 51_tc_116 under the second part of the test for duress petitioner must show that she would not have signed the joint_return absent the constraint that intervenor applied to her will petitioner testified that she refused to sign the original return and only after intervenor abused her and threatened her did she reluctantly sign the return on the record before us we find it more_likely_than_not that petitioner signed the return under duress therefore we hold that the return is not a joint_return under sec_6013 and that petitioner is not jointly and severally liable for any deficiency arising from that return instead petitioner is required to file an individual federal_income_tax return with a filing_status of married_filing_separately for the taxable_year ii sec_66 california is a community_property_state and under sec_66 married couples who do not file joint tax returns generally must report half of the total community_income earned by the spouses during the taxable_year unless an exception applies sec_1_66-1 income_tax regs petitioner submitted an individual return to respondent in which she reported only her income as a preschool teacher and excluded intervenor’s income pursuant to her agreement with respondent that she qualifies for relief from including community_income under sec_66 petitioner now asks us to conclude that she falls within the sec_66 exception we must now consider whether we have jurisdiction to redetermine a taxpayer’s separate_income tax_liability when the statutory_notice_of_deficiency is based upon a joint_return and where we have decided that no joint_return was filed we have previously considered this question and we hold that we do have jurisdiction to redetermine petitioner’s separate_income tax_liability see eg stanley v commissioner supra pincite sec_66 offers two types of relief-- traditional and equitable see 132_tc_131 revd on other grounds 607_f3d_479 7th cir felt v commissioner tcmemo_2009_245 affd 433_fedappx_293 5th cir to qualify for traditional relief under sec_66 petitioner must satisfy all four conditions provided in paragraphs - of sec_66 petitioner does not 5in particular sec_66 provides sec_66 spouse relieved of liability in certain other cases --under regulations prescribed by the secretary if-- continued qualify for traditional relief as she does not satisfy the sec_66 requirement that she establish that she did not know of and had no reason to know of the item of community_income a taxpayer’s knowledge of an item of community_income must be determined with reference to her knowledge of the particular income-producing activity see mcgee v commissioner f 2d continued an individual does not file a joint_return for any taxable_year such individual does not include in gross_income for such taxable_year an item of community_income properly includible therein which in accordance with the rules contained in sec_879 would be treated as the income of the other spouse the individual establishes that he or she did not know of and had no reason to know of such item of community_income and taking into account all facts and circumstances it is inequitable to include such item of community_income in such individual’s gross_income then for purposes of this title such item of community_income shall be included in the gross_income of the other spouse and not in the gross_income of the individual under procedures prescribed by the secretary if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either attributable to any item for which relief is not available under the preceding sentence the secretary may relieve such individual of such liability 5th cir affg tcmemo_1991_510 hardy v commissioner tcmemo_1997_97 affd 181_f3d_1002 9th cir petitioner was aware that intervenor was employed by fairchild semiconductor international inc and spansion inc and was aware that his wages were used to pay their household living_expenses while petitioner may not have known the precise amount of intervenor’s salary she knew of his employment accordingly we find that petitioner knew or had reason to know about intervenor’s wages we now consider whether petitioner is entitled to equitable relief under sec_66 respondent determined that petitioner was entitled to equitable relief but intervenor challenges that determination under regulations prescribed by the secretary if taking into account all facts and circumstances it is inequitable to include an item of community_income in a spouse’s gross_income then such item of community_income shall be included in the gross_income of the other spouse and not in the gross_income of the individual sec_66 sec_1_66-4 income_tax regs the commissioner has outlined procedures the commissioner will follow in determining whether a requesting spouse qualifies for equitable relief under sec_66 see revproc_2003_ 2003_2_cb_296 the requesting spouse must meet five threshold conditions before the commissioner will consider a request for relief id sec_4 c b pincite respondent concedes that petitioner has met the preliminary requirements for relief we agree a balancing test for determining whether sec_66 equitable relief would be appropriate where as here the requesting spouse meets the five threshold conditions set forth in revproc_2003_61 sec_4 we employ a balancing test to determine whether taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for all or part of the unpaid liability the commissioner has listed factors the commissioner considers in determining whether a taxpayer qualifies for relief see id sec_4 c b pincite the factors include whether the requesting spouse is separated or divorced from the nonrequesting spouse would suffer economic hardship if relief were denied had knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability received significant economic benefit from the unpaid income_tax_liability complied with income_tax laws in years after the year at issue was abused by the nonrequesting spouse and was in poor health when signing the return or requesting relief and whether the nonrequesting spouse had a legal_obligation to pay the outstanding tax_liability id sec_4 the list is nonexhaustive and no single factor is determinative id we address each of the factors in turn marital status we first consider marital status this factor weighs in favor of the requesting spouse if she is separated or divorced from the nonrequesting spouse id sec_4 i the parties agree that petitioner is divorced from intervenor this factor weighs in favor of relief economic hardship the second factor is whether the requesting spouse would suffer economic hardship if relief were denied a denial of sec_66 relief imposes economic hardship if it prevents the requesting spouse from being able to pay her reasonable basic living_expenses sec_301_6343-1 proced admin regs reasonable basic living_expenses are based on the taxpayer’s circumstances but do not include amounts needed to maintain a luxurious standard of living sec_301 b i proced admin regs relevant circumstances include the taxpayer’s age ability to earn an income number of dependents and status as a dependent sec_301 b ii a proced admin regs petitioner is a part-time teacher in she earned dollar_figure she has sole custody of her and intervenor’s three minor children and is solely responsible for their support because intervenor is not paying child_support her monthly expenses equal dollar_figure on the record we find that petitioner would suffer economic hardship if relief is not granted this factor weighs in favor of relief knowledge or reason to know that nonrequesting spouse would not pay liability a third factor focuses on whether the requesting spouse knew or had reason to know of the item as to which sec_66 relief is sought we find that petitioner knew or had reason to know of the community_income this factor weighs against relief nonrequesting spouse’s legal_obligation to pay liability a fourth consideration is whether the nonrequesting spouse had a legal_obligation to pay the tax_liability intervenor does not have a legal_obligation to pay the income_tax liabilities pursuant to a divorce decree or other agreement therefore respondent determined that this factor is neutral and we have no information to conclude otherwise economic benefit from items giving rise to liability a fifth consideration is whether the requesting spouse received significant benefit from the community_income petitioner credibly testified that she received no gifts or other_benefits beyond normal support this factor weighs in favor of relief subsequent compliance with income_tax laws a sixth consideration is whether the requesting spouse made a good_faith effort to comply with income_tax laws in subsequent years respondent stipulates that petitioner has been in compliance with the income_tax laws since therefore this factors weighs in favor of relief abuse by nonrequesting spouse as discussed above we find that intervenor abused petitioner therefore this factor weighs in favor or relief poor health when signing return or requesting relief petitioner did not allege that she was in poor health when she signed the return or when she requested relief therefore respondent determined that this factor is neutral and we have no information to decide otherwise b conclusion in summary five factors weigh in favor of relief one factor weighs against relief and two factors are neutral after weighing the testimony and evidence in this fact-intensive and nuanced case we find that petitioner is entitled to relief under sec_66 iii sec_6015 having found that petitioner signed the joint_return under duress we need not address petitioner’s sec_6015 claim for relief because a return signed under duress is not a joint_return see brown v commissioner t c pincite in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
